Citation Nr: 1502507	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  14-37 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to Department of Veterans Affairs educational assistance benefits under              Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) to be paid at a rate higher than 60 percent.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the United States Army Reserve from August 1981 to September 1981 and from July 1986 to December 1986.  She subsequently served in the North Carolina Army National Guard and had active duty from October 2004 to January 2006 and active duty special work (ADSW) military orders from September 2007 to September 2010.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veterans Benefits Management System (VBMS) contains some documents regarding recently filed unrelated claims, addressed below, along with documentation of prior DD-214 forms (Report of Separation from Service).         The Virtual VA paperless claims processing system contains no other documentation.

In October 2014, the Veteran raised additional issues of entitlement to service connection for hearing loss, tinnitus, sleep apnea, posttraumatic stress disorder (PTSD), and a back disorder, which have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

In her September 2014 VA Form 9 (Substantive Appeal), the appellant requested a videoconference hearing before the Board.  To date, she has not been provided such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a videoconference hearing before a Veterans Law Judge in accordance with her request.  She should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).





